DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 09/07/2022. In the instant Amendment, claims 1 and 4 have been amended. Claims 2-3 and 5-6 have been cancelled without prejudice. Claims 14 and 15 have been added. Claims 1 and 14 are independent claims. Claims 1, 4 and 7-15 have been examined and are pending. This Action is made FINAL.

Response to Arguments
Applicant acknowledges the claim interpretation of claims 1, 7-9 and 11-13. 
Applicants’ arguments with respect to claims 1, 4 and 7-15 have been considered but are moot in view of the new ground(s) of rejection.  
The Examiner respectfully suggests that the claims be further amended and details in the specification be incorporated to distinguish the claimed invention over prior art of record.  Should the Applicant desire an interview to further clarify the claim interpretation/rejections, please contact the Examiner at (313) 446-6644 to schedule an interview.

Claim Objections
Claim 14 is objected to because of the following informalities:
Regarding claim 14, claim 14 recites the limitations: “a physically unclonable function (PUF) unit providing,” “a controller extracting,” “a masking engine performing/masking,” and “a memory array storing…”  To properly recite active steps of the claimed method, it’s suggested that the aforementioned limitations be further amended to “providing, by a physically unclonable function (PUF) unit,” “extracting, by a controller,” “performing/masking, by a masking engine,” and “storing, by a memory array …”  (emphasis added).  Appropriate corrections are required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “PUF unit configured to provide,” recited in claims 1, 7-8 and 11-12; “controller configured to extract,” recited in claims 1, 7-9, 11 and 13; “masking engine configured to perform,” recited in claim 1; “crypto engine configured to generate” recited in claim 9-10. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, 11-12 and 14-15 are rejected under 35 U.S.C. 103 as being patentable over Chen et al. (“Chen,” US 20190079878, published on 03/14/2019) in view of Lin et al. (“Lin,” US 20090204824, published on 08/13/2009) and further in view of Lightowler et al. (“Lightowler,” US 20200226952, filed on 01/10/2019)

Regarding Claim 1;
Chen discloses a memory device comprising: 
a physically unclonable function (PUF) unit configured to provide a random bit pool (par 0026; the PUF circuit can provide a plurality of random bit strings); 
a controller coupled to the PUF unit and configured to extract a random bit sequence from the random bit pool, and comprising (par 0026; the PUF circuit can provide a plurality of random bit; par 0039; the random bit strings RNS1 and RNS2 can be provided by the PUF circuit; par 0025; the random bit strings RNS1 and RNS2 can be substantially the same):
a masking engine configured to perform the extracted random bit sequence (par 0018; the write-in protection circuit include an address scrambling unit and a data encryption unit [] the write-in protection circuit can use the address scrambling unit to scramble the write-in address according to a random bit string to generate a scrambled address, and can use the data encryption unit to encrypt the original data according to a random bit string; par 0039; the random bit strings can be provided by the PUF circuit),
mask an access address with random bit sequence to generate a first derived key (par 0020; the address scrambling unit perform an exclusive OR computation on the random bit string and the write-in address to generate the scrambled address. For example, if the write-in address is 01100100 and the random bit string is 10111101, then the scrambled address generated by the address scrambling unit can be the computation result of the XOR computation, that is 11011001);
mask the access address with the second derived key to generate a masked access address (par 0023; the data encryption unit can determine the modifying order of the original data according to another random bit string; par 0020; the address scrambling unit perform an exclusive OR computation on the random bit string and the write-in address to generate the scrambled address; par 0025; the random bit strings RNS1 and RNS2 can be substantially the same);
a memory array coupled to the masking engine and configured to store according to the masked data sequence or the masked access address (par 0018; the address scrambling unit to scramble the write-in address according to a random bit string to generate a scrambled address [] afterwards, the memory store the storage data ED1 corresponding to the original data according to the scrambled address).
Chen discloses all the limitations as recited above, but do not explicitly disclose mask a data sequence with the first derived key to generate a masked data sequence, mask the data sequence with the random bit sequence to generate a second derived key.
However, in an analogous art, Lin discloses data scrambling system/method that includes:
mask a data sequence with the first derived key to generate a masked data sequence (Lin: par 0070; a scrambling key is conveyed on bus to the XOR, which then performs a bit-wise XOR operation to generate the scrambled data; par 0009; the data scrambling can be done effectively by hardware, firmware, or software using a simplistic method involving XOR logic and a deterministic number of Scrambling Keys by bitwise rotating a predetermined initial Scrambling Key
Seed, thereby creating a sequence of revolving scrambling keys, each with an assigned key number),
mask the data sequence with the stretched random bit sequence to generate a second derived key (Lin: par 0070; figs. 4 and 5; a scrambling key is conveyed on bus to the XOR, which then performs a bit-wise XOR operation to generate the scrambled data; par 0009; the data scrambling can be done effectively by hardware, firmware, or software using a simplistic method involving XOR logic and a deterministic number of Scrambling Keys by bitwise rotating a predetermined initial Scrambling Key Seed, thereby creating a sequence of revolving scrambling keys, each with an assigned key number; par 0074; the Scrambler Key generated from an initial Seed Key which may be rotated one bit at a time to create successive Scrambler Keys).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Lin with the method/system of Chen to include mask a data sequence with the first derived key to generate a masked data sequence, mask the data sequence with the stretched random bit sequence to generate a second derived key. One would have been motivated to The data scrambling technique preferably uses a logical address, such as logical block address or logical page address, rather than a physical address, to determine a seed scrambling key (Lin: abstract).
The combination of Chen and Lin disclose extracted random bit sequence all the limitations as recited above, but do not explicitly disclose perform a key derivation function to stretch the extracted random bit sequence; stretched random bit sequence.
However, in an analogous art, Lightowler discloses hybrid key system/method that includes:
perform a key derivation function to stretch the extracted random bit sequence (Lightowler: par 0043; generating a random initialization vector (“IV”), stretching the IV to produce a stretched IV, deriving the ephemeral key based on the stretched IV);
stretched random bit sequence (Lightowler: par 0043; generating a random initialization vector (“IV”), stretching the IV to produce a stretched IV, deriving the ephemeral key based on the stretched IV);
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Lightowler with the method/system of Chen and Liu to include perform a key derivation function to stretch the extracted random bit sequence; stretched random bit sequence. One would have been motivated to a unique initialization vector (“IV”) generated for the dataset. The IV may be stretched to produce a stretched IV. An ephemeral key may be derived based on the master key and the stretched IV (Lightowler: par 0006).

Regarding Claim 4;
The combination of Chen, Liu and Lightowler disclose the memory device of Claim 1, 
Chen discloses wherein the memory array stores the masked data sequence at the access address or the memory array stores the data sequence at the masked access address (Chen: par 0044; the write-in protection circuit encrypts the original data according to the second random bit string to generate the storage data ED1; par 0045; the memory stores storage data ED1 corresponding to the original data according to the scrambled address).

Regarding Claim 8;
The combination of Chen, Liu and Lightowler disclose the memory device of Claim 1, 
Chen further discloses wherein the controller further comprises: a random number generator coupled to the PUF unit and configured to generate a true random number with the extracted random bit sequence (Chen: par 0037; fig. 1; the random bit string generator can be implemented by many different ways, including the true random number generator implemented by hardware; par 0048; the random bit string generator updates the dynamic random bit string DRNS for the dynamic encryption circuit and the dynamic decryption circuit when the application circuit requests to receive the original data). 

Regarding Claim 11;
The combination of Chen, Liu and Lightowler disclose the memory device of Claim 1,
Chen further discloses wherein the PUF unit, the memory array and the controller are formed in an integrated circuit (Chen: par 0033; the write-in protection circuit, the memory, and the PUF circuit can be integrated in a same circuit so that the information stored in the memory can be protected even more securely from adversary's reach).

Regarding Claim 12;
The combination of Chen, Liu and Lightowler disclose the memory device of Claim 1, 
Chen further discloses wherein the PUF unit comprises a one-time programmable memory (Chen: par 0026; the PUF unit can be implemented by a one-time programmable memory structure). 

Regarding Claim 14;
This Claim recites a method that perform the same steps as device of Claim 1, and has limitations that are similar to Claim 1, thus are rejected with the same rationale applied against claim 1.  

Regarding Claim 15;
This Claim recites a method that perform the same steps as device of Claim 4, and has limitations that are similar to Claim 4, thus are rejected with the same rationale applied against claim 4.  



Claim 7 is rejected under 35 U.S.C. 103 as being patentable over Chen et al. (US 20190079878) in view of Lin et al. (US 20090204824) and Lightowler et al. (US 20200226952) and further in view of Peffers et al. (“Peffers,” US 20180234258, published on 08/16/2018)

Regarding Claim 7; 
The combination of Chen, Liu and Lightowler disclose the memory device of Claim 1, 
The combination of Chen, Liu and Lightowler disclose all the limitations as recited above, but do not explicitly disclose wherein the controller further comprises a unique identifier (UID) unit configured to generate an unique identifier according to the extracted random bit sequence. 
However, in an analogous art, Peffers discloses unique identifier system/method that includes:
wherein the controller further comprises a unique identifier (UID) unit configured to generate an unique identifier according to the extracted random bit sequence (Peffers: par 0048; a generator which may thus form a given unique ID and/or key. For example, the generator may cause particular bits of the resulting PUF sample (e.g., N bits) to correspond to selected bits within an M-bit unique ID/key. At this point, a valid unique ID/key is present and may be used for desired operations.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Peffers with the method/system of Chen and Chhabra to include wherein the controller further comprises a unique identifier (UID) unit configured to generate an unique identifier according to the extracted random bit sequence. One would have been motivated to have a plurality of entries each to store at least one of the plurality of PUF samples; and a filter to filter the plurality of PUF samples to output a filtered value, wherein the controller is to generate a unique identifier for the device based at least in part on the filtered value (Peffers: abstract).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being patentable over Chen et al. (US 20190079878) in view of Lin et al. (US 20090204824) and Lightowler et al. (US 20200226952) and further in view of MAES et al. (“MAES,” US 20180241557, published on 08/23/2018)

Regarding Claim 9;
The combination of Chen, Liu and Lightowler disclose the memory device of Claim 8, 
The combination of Chen, Liu and Lightowler disclose all the limitations as recited above, but do not explicitly disclose a crypto engine coupled to the controller, and configured to generate an entropy by using the extracted random bit sequence and/or the true random number.  
	However, in an analogous art, MAES discloses physical unclonable function system/method that includes:
a crypto engine coupled to the controller, and configured to generate an entropy by using the extracted random bit sequence and/or the true random number (MAES: par 0114; device include a random seed generating unit. Random seed generating unit is arranged to generate a random seed by applying an entropy concentration function to a PUF response, e.g., the second noisy bit string [] examples of entropy concentration functions are hash functions, in particular cryptographic hash functions such as SHA-1, compression functions, and derivation functions for deriving a seed).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of MAES with the method/system of Chen and Chhabra to include a crypto engine coupled to the controller, and configured to generate an entropy by using the extracted random bit sequence and/or the true random number. One would have been motivated to an electronic cryptographic device arranged to determine a cryptographic key. The cryptographic device can include a physically unclonable function arranged to produce a first noisy bit string during the enrollment phase (MAES: abstract).

Regarding Claim 10;
The combination of Chen, Liu, Lightowler and MAES disclose the memory device of Claim 9, 
MAES further discloses a crypto processor coupled to the crypto engine, and configured to generate keys by using the entropy and the extracted random bit sequence (MAES: par 0114; device include a random seed generating unit. Random seed generating unit is arranged to generate a random seed by applying an entropy concentration function to a PUF response, e.g., the second noisy bit string [] examples of entropy concentration functions are hash functions, in particular cryptographic hash functions such as SHA-1, compression functions, and derivation functions for deriving a seed; par 0167; a key generator based on this code is able to derive a secure 128-bit key).
One would have been motivated to an electronic cryptographic device arranged to determine a cryptographic key. The cryptographic device can include a physically unclonable function arranged to produce a first noisy bit string during the enrollment phase (MAES: abstract).

Claim 13 is rejected under 35 U.S.C. 103 as being patentable over Chen et al. (US 20190079878) in view of Lin et al. (US 20090204824) and Lightowler et al. (US 20200226952) and further in view of FONS et al. (“FONS,” US 20180217942, published on 08/02/2018)

Regarding Claim 13; 
The combination of Chen, Liu and Lightowler disclose the memory device of Claim 1, 
The combination of Chen, Liu and Lightowler disclose all the limitations as recited above, but do not explicitly disclose wherein the controller is configured to receive a security command, and control data access to the memory array according to the security command.  
However, in an analogous art, FONS discloses electronic control unit function system/method that includes:
wherein the controller is configured to receive a security command, and control data access to the memory array according to the security command (FONS: 0076; the encryption processor receives the command and the data and encrypts the data and, if needed, compresses the data. The command for delivery of data is stored in a memory controller, which waits until the encryption processor delivers the encrypted data).  
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of FONS with the method/system of Chen and Chhabra to include wherein the controller is configured to receive a security command, and control data access to the memory array according to the security command. One would have been motivated to perform tasks assigned to the control unit and a security processor to decrypt and encrypt data used by the main processor (FONS: abstract).



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO WANG whose telephone number is (313)446-6644.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham  can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.W./Examiner, Art Unit 2439       



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439